Mr. Justice Hutchison:
As heirs of their deceased son, Manuel Pérez Castro, tbe appellants brought an action for the annulment and rescission of certain notarial documents and records in tbe *993registry of property in so far as they affected the interests of the plaintiffs in certain real properties acqnired by the wife of their said son during wedlock and sold after his death by the widow as her separate -property.
The claim of the plaintiffs arises from a deed executed by Eigoberto Alvarez wherein he conveyed to his sister, the wife of Manuel Pérez Castro, a joint interest of one-half of a certain house and lot for the sum of $100 which he acknowledged having received prior thereto. At the same time Josefa conveyed to Eigoberto a joint interest of one-half of another house and lot for the sum of $100, said to. have been received before the execution of the deed.
The evidence tends to show that the notary adopted' the' said method of reciprocal conveyances as the most simple means of attaining such result, the real consideration not being in each case the said $100, but the reciprocal conveyance of a similar right in another property of approximately the same value.
The lower court dismissed the complaint apparently because it was proved that the $100 paid to the brother was the same $100 received from him by the sister as the proceeds of the simultaneous conveyance of what was actually her separate property.
Finding no reversible error, the Supreme Court affirmed the judgment.

Affirmed.